The facts sufficiently appear in the opinion.
The question involved in this action is whether two stallions are exempt from execution. The plaintiff claims that they are, under the third paragraph of section 3243, Gen. Stat., upon *Page 309 
the ground that he is engaged in the business of husbandry, and uses them in that business. The facts as found by the court are as follows: "The court finds from the testimony that plaintiff, George Kreig, was on the 1st day of November, 1891, and since the year 1889 had been, the owner in possession of a large ranch on the Humboldt river, near Winnemucca, in said, county, and during said time has been engaged in raising live stock, horses and cattle thereon; that no grain or vegetables are grown or cultivated upon said ranch, and no hay or grass, except natural hay and grasses, is grown or cut thereon; that the said two stallions were kept and used for breeding purposes solely for stock raised on said ranch, and owned by plaintiff, but were not kept nor used for working upon or about said ranch, or in connection therewith, otherwise than for breeding purposes, although one of said stallions was, on two or three occasions, driven in a cart from said ranch to said town of Winnemucca by members of plaintiff's family. * * *"
While not entirely clear, it seems to be admitted that this language amounts to a finding that the horses were not at all used as work animals, either on the ranch or otherwise, but were kept for breeding purposes alone. The case has been argued upon that assumption, and we shall consider it to be the fact. As we are of the opinion that they do not come within the class of animals exempted by the statute, it is unnecessary to consider any other question in the case.
The subdivision of section 3243, under which this exemption is claimed, is neither happily drawn nor clearly expressed, and requires considerable piecing out by judicial construction to make it fit in harmoniously with the rest of the section, and to carry out the real purpose of the legislature in its adoption; but notwithstanding, we do not think there is much difficulty in determining what the purpose was.
The general policy of all exemption laws is that the unfortunate debtor shall not be left without the means of supporting himself and his family in the vocation usually pursued by him. To that end the tools of a mechanic or artisan, necessary to carry on his trade; the instruments of a surgeon, physician, surveyor, and dentist, necessary to the exercise of their professions, with their scientific and professional libraries; the law library of a lawyer; the libraries of ministers; the tools, implements and appliances of a miner; the horses of a teamster, by *Page 310 
the use of which he earns his living, and so on, are exempted from execution. These all illustrate the intention of the legislative body in enacting the law, and show that it was adopted to secure to the debtor the necessary means of gaining a livelihood, while doing as little injury as possible to the creditor. In no part of the statute are farmers, gardeners, stock raisers, and people engaged in similar occupations, specially mentioned, but there seems no doubt that this third subdivision was intended to apply to them alone, and to exempt to them and their families, as had been done to others, the means necessary to enable them to earn a living in their chosen vocation. For this purpose, "two oxen or two horses or two mules, and their harness, two cows, and one cart or wagon, with food for one month," are included among the exempt articles. The kind of oxen, horses, or mules is not mentioned, but looking at the whole scope and purpose of the statute, as illustrated in its various provisions, it does not seem doubtful that the intention was that they should be work animals — the kind that would best assist the debtor to obtain a living at farming, as that business is ordinarily conducted, while not generally enabling him to cover and hold from his creditors a large amount of valuable property. Wherever horses are mentioned elsewhere throughout the section, some language is used showing that what is intended to be exempted is the animals used in the debtor's business, and the fact that it was not so expressed in this paragraph, where certainly the same reasons apply, must be considered simply an oversight, and the omission can and must be supplied by the courts, in order that the evident intention of the law-makers shall not be defeated. Work horses would enable the debtor to carry on his business, and however valuable could not generally be worth more than a few hundred dollars; but if the exemption is not confined to that class, then there is no limitation, and animals worth many thousands of dollars may be beyond the reach of an execution.
We are supported in this view of the statute by the case ofRobert v. Adams, 38 Cal. 383, where the supreme court of that state, in a well-considered opinion, came to the same conclusion that we have expressed. Probably, no matter how valuable a horse may be, he would, if a work horse, be exempt from execution, and the fact that he is also a stallion, and used for breeding purposes, would make no difference. This was so *Page 311 
held in McCue v. Tunstead, 65 Cal. 506. But where the horse is not a work horse, nor intended to be such, and is used solely for breeding purposes, we feel confident that he does not come within the class that the legislature intended to exempt from execution, and as that is the case here, it follows that the judgment must be affirmed, and it is so ordered. *Page 312